DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim limitation “...the determined encoding...” in line 13 should be amended to read –the determined set of encoding--. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  the claim limitation “...the lower spatial frequencies...” in line 7 should be amended to read –a lower spatial frequencies--. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  the claim limitation “...the determining encoding...” in line 10 should be amended to read –the determining the set of encoding--. Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the claim limitation the claim limitation “...the encoding scheme...” in line 4 should be amended to read –--. Appropriate correction is required.
12 is objected to because of the following informalities:  the claim limitation “...the lower spatial frequencies...” in line 7 should be amended to read –a lower spatial frequencies--. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim limitation “...the determined encodings...” in line 12 should be amended to read –the determined encoding --. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim limitation “...the lower spatial frequencies...” in line 7 should be amended to read –a lower spatial frequencies--. Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the claim limitation the claim limitation “...a location...” in lines 5 and 6 should be amended to read –the location--. Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3-5, 8-11, 13-14, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Shin et al. (“pseudocontinuous arterial spin labeling with optimized tagging efficiency”; Magnetic Resonance in Medicine 68:1135-1144m, 2012; hereinafter Shin).
	Regarding claim 1, 11, and 16, Shin discloses a pseudocontinuous arterial spin labeling with optimized tagging efficiency.  Shin shows a method for off-resonance correction prior to an acquisition of arterial spin labeling data (see abstract; see “prescan” in abstract), comprising: providing a medical imaging device (see “scanner” in fig. 2; see “MR imaging” on page 1138); positioning a subject in association with the medical imaging device (see “ subject” in left column on page 1136); acquiring location information of one or more blood vessel of interest in the subject (see left column on page 1137, see right column on page 1138) and acquiring a phase offset at the location of the one or more blood vessels (see abstract; see right column on page 1136, see right column on page 1137); determining a set of encoding to apply to a labeling plane to encode the one or more blood vessels of interest whilst accounting for phase offset at each of the one or more blood vessel locations for which information is acquired (see right column of page 1136, see right column on page 1137); and acquiring arterial spin labeling data which includes the one or more blood vessels of interest in the subject using the determined encoding (right column on page 1137 states “ Overall, the prescans consisted of (a) a time-of-flight scan to define the tagging plane and to determine the spatial coordinates of the three feeding arteries needed for the VTI scan; (b) a VTI scan followed by an automatically invoked post processing routine to generate the three (RCA, LCA, VA) regional masks; (c) an MP-PCASL scan followed by a post processing routine to estimate the phase tracking errors from the three vascular territories and to calculate the global compensation RF phase and the in-plane gradient fields; and (d) a follow-up MP-PCASL scan with an automated update of relevant scanner control variables (CVs) to adjust the RF phase offset and gradient fields, followed by the second instance of the MP-PCASL post processing routine to con-firm that the territory-specific phase tracking errors are minimized”; see fig. 2).
Regarding claim 3, Shin shows pseudo-continuous arterial spin labeling (see abstract).
Regarding claims 4, 13 and 18, Shin shows filed map of the labeling plane (see fig. 2B; see left column on page 1139, see “field map acquisition” on page 1139), includes input of the one or more blood vessel locations (see left column on page 1137, see right column on page 1138), include creating an encoding matrix of the one or more blood vessel (see left column on page 1137).
Regarding claims 5, 14, and 19, Shin shows creating an encoding matrix (see left column on page 1137) and placing the blood vessels in the encoding matrix at positions corresponding to their physical Cartesian coordinates within the labeling plane (see left column on page 1137).
Regarding claim 8, Shin shows wherein off-resonance corrected encodings are calculated for more than three vessels (see right column on page 1138; left column on page 1139).
Regarding claim 9, Shin shows creating an encoding matrix and the step is repeated for each cycle of the encoding scheme (see left column on page 1137).
Regarding claim 10, Shin shows wherein the data includes perfusion data (see right column on page 1136).

Claim 1, 3, 9, 10, 11,  and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luh et al. (“pseudo-continuous arterial spin labeling at 7T for human brain: estimation and correction for off-resonance effects using a prescan”; Magnetic Resonance in Medicine 69:402-410, 2013; hereinafter Luh).
	Regarding claims 1, 11 and 16, Luh discloses pseudo-continuous arterial spin labeling at 7T for human brain: estimation and correction for off-resonance effects using a prescan.  Shin shows a method for off-resonance correction prior to an acquisition of arterial spin labeling data (see abstract; see “prescan” in abstract), comprising: providing a medical imaging device (see “ whole-body 7T GE MRI scanner” in left column on page 404); positioning a subject in association with the medical imaging device (see “ subject” in left column on page 404); acquiring location information of one or more blood vessel of interest in the subject (see left column on 403, see right column on page 404) and acquiring a phase offset at the location of the one or more blood vessels (see “PCASL Prescan with Pair-Wise Phase Offsets” on page 403 and “Data Acquisition” on page 404); determining a set of encoding to apply to a labeling plane to encode the one or more blood vessels of interest whilst accounting for phase offset at each of the one or more blood vessel locations for which information is acquired ((see “PCASL Prescan with Pair-Wise Phase Offsets” on page 403 and “Data Acquisition” on page 404); and acquiring arterial spin labeling data which includes the one or more blood vessels of interest in the subject using the determined encoding (see “Data Acquisition” on page 404).
Regarding claim 3, Luh shows pseudo-continuous arterial spin labeling (see abstract).
	Regarding claim 9, Luh shows creating an encoding matrix and repeating for each cycle of the encoding scheme (see “data acquisition” on page 404).
	Regarding claim 10, Luh shows the data includes perfusion data (see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 13, 14, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Luh et al. (“pseudo-continuous arterial spin labeling at 7T for human brain: estimation and correction for off-resonance effects using a prescan”; Magnetic Resonance in Medicine 69:402-410, 2013; hereinafter Luh), in view of Wong et al. (US 2012/0271157; hereinafter Wong).
Regarding claims 4, 13 and 18, Luh shows the invention substantially as described in the 102 rejection above, furthermore, Luh shows creating an encoding matrix of the one or more blood vessels (see left column of “Data Acquisition” on page 404), but fails to explicitly state a filed map labeling plane includes input of the one or more blood vessel location.
Wong discloses a mapping vascular perfusion territories using MRI.  Wong teaches a filed map labeling plane includes input of the one or more blood vessel location (see abstract; par. [0031], [0048], [0094]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of a filed map labeling plane includes input of the one or more blood vessel location in the invention of Luh, as taught by Wong, to be able to map the perfusion territories and estimation of source vessel locations. 
Regarding claims 5, 14, and 19,  Luh shows the invention substantially as described in the 102 rejection above, furthermore, Luh shows creating an encoding matrix of the one or more blood vessels (see left column of “Data Acquisition” on page 404),  but fails to explicitly  placing the blood vessels in the encoding matrix at positions corresponding to their physical Cartesian coordinates within the labeling plane.
Wong discloses a mapping vascular perfusion territories using MRI.  Wong teaches placing the blood vessels in the encoding matrix at positions corresponding to their physical Cartesian coordinates within the labeling plane (see par. [0059]-[0064], [0048], [0094], [0113]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of placing the blood vessels in the encoding matrix at positions corresponding to their physical Cartesian coordinates within the labeling plane in the invention of Luh, as taught by Wong, to be able to map the perfusion territories and estimation of source vessel locations. 
Regarding claims 8,  Luh shows the invention substantially as described in the 102 rejection above, furthermore, Wong shows wherein off-resonance corrected encoding are calculated for more than three vessels (see par. [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the teaching of wherein off-resonance corrected encoding are calculated for more than three vessels in the invention of Luh, as taught by Wong, to be able to diagnose multiple of vessels at the same time. 

Response to Arguments
Applicant’s arguments, filed 12/21/2020 with respect to the prior art rejection of claim 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.

Allowable Subject Matter
Claims 2, 6, 7, 12, 15, 17, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/               Examiner, Art Unit 3793